DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 12/28/2021, applicant amends claims 1, 3, 8, 11, 13, 16 and 18. The instant application with Application Number 16/708,591 filed on 12/10/2019 is presented for examination. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 8-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Irvin et al. (US 6,928,381) (hereinafter, Becker) in view of Hunter et al. (US 2016/0336762). 
With respect to claims 1, 9, 11 and 14-16, Becker discloses an electronic device (See Fig. 1), comprising: a battery (Fig. 1, 32); a memory storing a parameter related to the battery (Fig. 1, 26); and a controller operably coupled to the battery and the memory (Fig. 1, 14/12), wherein the controller (Fig. 1, 12) is configured to: determine a voltage between a positive pole and a negative pole of the battery in response to detecting a current input for charging the battery (Fig. 1, T and P terminals); adjust the parameter, based at least partially on the determined voltage and a preset voltage range in response to the determination of the voltage (col. 3, lines 40-50: adjusts parameters such as temperature, charge rate, etc.); and input the current to the battery, based on a preset voltage corresponding to the adjusted parameter (Col. 3, lines 51-65).
BECKER, however, does not expressly disclose identify whether the voltage falls within a preset voltage range.
Hunter discloses, on the other hand, disclose identify whether the voltage falls within a preset voltage range (see Para. # 134)). 
BECKER and Hunter are analogous art because they are from the same field of endeavor namely charging device and instrumented super cell. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a means to identify the voltage range that falls within a preset level to the electronics device of BECKER in view of the teachings of Hunter for the benefit of adjusting the voltage parameter so as to keep the rechargeable battery from depletion or damage from overcharge.
With respect to claims 2, 3, 12 and 17, the combined references of Becker and Hunter disclose the electronic device as described above, wherein Becker discloses the parameter indicates a charge cycle of the battery (Col. 3, lines 60-65: determines for each battery charge cycle).
With respect to claim 4, the combined references of Becker and Hunter disclose the electronic device as described above, wherein Becker discloses the preset voltage range is 3.5 V to 4.2 V (See Figs. 2-5: for charge rate, charge state and: battery temperature and threshold graph). 
With respect to claims  8 and 13, the combined references of Becker and Hunter disclose the electronic device as described above, wherein Becker discloses the controller is configured to adjust the parameter, based at least partially on a magnitude of the detected current and at least one preset current range (col. 3, lines 40-50: adjusts parameters such as current/charge rate, etc.). 
With respect to claims 10 and 20, the combined references of Becker and Hunter disclose the electronic device as described above, wherein Becker discloses the controller is configured to provide, to a user, a user interface including a message which is based at least partially on the determined voltage and the preset voltage range (See. Fig. 3-fig. 5: battery charge intervals).
Allowable Subject Matter
Claims 5, 7, 18 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is dependent on objected claim 5.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter for objected claims 5 and 18: wherein the controller is configured to: adjust the parameter, based on a preset first weight related to the voltage and the detected current, when the voltage outside the preset voltage range; and adjust the parameter, based on a preset second weight distinct from the first weight and the detected current, when the voltage which falls within the preset voltage range.
The following is a statement of reasons for the indication of allowable subject matter for objected claims 7 and 19: the controller is configured to: measure a temperature of the battery using the at least one temperature sensor in response to the detection of the current; and adjust the parameter, based at least partially on the measured temperature and a preset temperature range, in response to the measurement of the temperature of the battery.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/Primary Examiner, Art Unit 2859